Citation Nr: 0509599	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  99-20 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964; he had other service in the Arizona Army 
National Guard.  

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for PTSD, a 
bilateral leg condition including the right and left knee 
joints and a left ankle condition.  When the veteran 
submitted his substantive appeal in October 1999 he limited 
it to the issue of entitlement to service connection for 
PTSD, based on a notation written in the right hand margin.  

In August 2002, the Board undertook development of the 
veteran's claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, prior to completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in October 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim and completion of the ordered 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An April 1999 VA psychiatric history and assessment includes 
diagnosis of PTSD.  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).  The claims folder 
does not currently include any verification of the veteran's 
claimed stressors.  

The veteran originally claimed his in-service stressors were 
related to combat in Vietnam.  His DD Form 214 does not 
provide any information verifying any service in the Republic 
of Vietnam.  In addition, there are no decorations, awards or 
metals which would verify the veteran was engaged in combat.  
His occupational specialty in service was "AmTracCrewMan."  
A review of his service medical and personnel records 
revealed no references to service in Vietnam.  

In the alternative he has reported he had to pull bodies from 
the Pacific after a tidal wave.  When the veteran submitted 
his substantive appeal, he enclosed the PTSD questionnaire 
which had been sent to him by the RO.  He described his in-
service stressor as occurring while he was serving in Hawaii.  
He contends that he had to pull bodies from the Pacific 
Ocean, which had washed up after a tidal wave.  

In response to an RO request for information from the 
veteran's service personnel records, in November 1998 
National Personnel Records Center (NPRC) forwarded copies of 
sea and air embarkation slips from his records.  They 
revealed the veteran participated in field exercises in 
Hawaii during June 1961, August 1961 and October 1961.  There 
is no indication in the record as to the nature of those 
exercises and no information regarding a tidal wave.  

The claim must be remanded for the following:

Prepare a letter asking the Office of the 
Commandant of the Marine Corps to provide 
any available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide that office 
with a description of these alleged 
stressors identified by the veteran: 1) 
that he handled dead bodies in the 
Republic of Vietnam in 1961 and 1962 and 
2) that, while in Hawaii on the island of 
Maui in 1960 and 1961, tidal waves caused 
deaths and he was detailed to pull bodies 
from the Pacific Ocean. Also provide 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment. The veteran's DD214, his 
service personnel records, and his 
stressor statement are identified and 
tabbed on the left side of the veteran's 
claims file and should be forwarded to 
the Commandant.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


